Citation Nr: 0329593	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-20 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Lisa L. Portnoff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 2002, the Board remanded this case to 
the RO to schedule a hearing.  A hearing was conducted in 
March 2003 before the undersigned at the RO in St. Louis, 
Missouri.  A transcript of the hearing testimony has been 
associated with the claims file.  The case has been returned 
to the Board from the St. Louis RO for further consideration.


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This law 
requires VA to attempt to obtain records from government 
agencies and to continue such attempts unless it is 
reasonably certain that such records do not exist or that 
further attempts would be futile.  See 38 U.S.C.A. 
§ 5103(b)(3), (c)(3) (West 2002).  The veteran has indicated 
that records pertinent to his claim are available from the 
U.S. Postal Service and the employee health clinic at the VA 
Medical Center (Jefferson Barracks), St. Louis, Missouri.  
The veteran has specifically requested that such records be 
obtained.  While the RO made a request for records from these 
facilities, no response to the requests has been received.  
Accordingly, this case must be returned to the RO to request 
records from these facilities or to obtain a response from 
the facilities that further attempts to obtain such records 
would be futile.  

The RO made a request to the St. Louis VA Medical Center for 
records, apparently in response to the veteran's contention 
that he received treatment from 1977 to 1980 while an 
employee at the Jefferson Barracks facility.  That facility 
responded that the veteran had no impatient or lodger 
activity.  The response did not indicate whether there were 
outpatient records.  Accordingly, this case will be returned 
to the RO to request outpatient VA treatment records. 

Following issuance of the statement of the case in October 
2000, the veteran presented testimony before a hearing 
officer at the RO, he was examined by VA, and private and VA 
medical records were received.  The hearing officer prepared 
a decision on the veteran's claims; however, the record does 
not reflect that a supplemental statement of the case was 
sent to the veteran.  A supplemental statement of the case is 
required when an appeal has been initiated and additional 
evidence is received before the case is transferred to the 
Board.  38 C.F.R. § 19.37(a) (2003).  Accordingly, this case 
will be returned to the RO for preparation of a supplemental 
statement of the case addressing the evidence received since 
the statement of the case was issued.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request treatment 
records from the Employee Health Clinic 
at the VA Medical Center (Jefferson 
Barracks), St. Louis, Missouri, from 
March 1977 to January 1987.  If the 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.  The RO should 
continue the requests until the records 
are received, the facility responds that 
there are no records, or it is otherwise 
determined that such requests would be 
futile.

2.  The RO should request medical records 
related to employment of the veteran from 
the U.S. Postal Service Bulk Mail Center 
at Hazelwood, Missouri, or other 
appropriate U.S. Postal Service facility 
.  If the records have been retired to a 
records repository, action should be 
taken to retrieve such records.  The RO 
should continue the requests until the 
records are received, the facility 
responds that there are no records, or it 
is otherwise determined that such 
requests would be futile.

3.  The RO should request outpatient 
treatment records related to treatment of 
the veteran's feet and back from the VA 
Medical Center (Jefferson Barracks), St. 
Louis, Missouri, from March 1977 to 
January 1987.  If the records have been 
retired to a records repository, action 
should be taken to retrieve such records.  

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a bilateral foot disability and a low 
back disability can be granted.  The RO 
should conduct any additional evidentiary 
development deemed appropriate.

5.  If a decision remains adverse to the 
veteran, he and the representative should 
be provided with a supplemental statement 
of the case which also addresses the 
evidence received since the statement of 
the case was issued.  The veteran and 
representative should also be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


